Title: From George Washington to William Crane, 2 September 1780
From: Washington, George
To: Crane, William


                        
                            Sir
                            Head Quarters Bergen County 2d Sepr 1780.
                        
                        I have recd intelligence which seems to indicate a move of the enemy, but upon what quarter I cannot
                            certainly determine. You will however keep a very vigilant look out upon the sound from Newark to Elizabeth Town; and if
                            you hear of any preparations made to pass, or perceive any move in considerable force, you will instantly take the
                            speediest means to alarm the Country and to convey the intelligence to me. I am &c.

                    